—Order and judgment unanimously affirmed without costs. Memorandum: Summary judgment was properly granted to defendants dismissing the complaint. Defendants demonstrated that plaintiffs application for the position of Monroe County Deputy Sheriff Jailer was rejected because plaintiff has a hearing loss in her right ear of more than 70 decibels, which exceeds the standards for hearing acuity set by the Municipal Police Training Council (MPTC). The hearing acuity standards promulgated by the MPTC (see, 9 NYCRR 6000.3 [e]) are neither arbitrary nor capricious and bear a rational relationship to the duties that persons in the law enforcement field are required to perform (see, McCarthy v Nassau County, 208 AD2d 810, 811; Matter of Rice v Schuyler County Civ. Serv. Commn., 183 AD2d 974, lv *997denied 80 NY2d 760; Pascal v County of Orange, 104 AD2d 865). (Appeal from Order and Judgment of Supreme Court, Monroe County, Ark, J. —Dismiss Complaint.) Present—Den-man, P. J., Green, Fallon, Doerr and Balio, JJ.